Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Arguments
Applicant's arguments, filed on 1/6/2022 with respect to claims 1-20 have been fully considered but are not persuasive.
Applicant argues Motos, Ledvina or Stitt, either alone or in combination, fail to disclose or suggest a method for unlocking communication that is applied to a first device, where the first device determines a preset time intervals for communications in an unlocking process after the first device establishes a connection with a second device, and performs unlocking communication with the second device according to the preset time interval for communications, as recited in independent claim 1 and similarly recited in other independent claims.
Examiner respectfully disagrees.  Applicant argues that unlocking communication with the second device is performed at time intervals, that is, part time intervals will not perform the unlocking communication.  For example, there are continuous equal time intervals T1, T2, T3, T4, T5, T6 …, the unlocking communication is performed at time intervals T1, T3, T5, and the unlocking communication is not performed at time intervals T2, T4, T6 … Examiner re-examined the claim language, however the claim language does not reflect this interpretation, instead the claims simply recites that a preset time intervals are used in communication for a unlocking process, claim does not recites that 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-10, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motos et al. (US 2018/0007078 A1), hereinafter Motos, in view of Ledvina et al. (US 2019/0135229 A1), hereinafter Ledvina. 

Regarding claim 1, Motos teaches a method for unlocking communication that is applied to a first device (Figure 1; master wireless device), the method comprising: 
determining, by the first device, a preset time interval for communications in an unlocking process (Figure 3 and Paragraph 0045; a master wireless device (Master) sending a synchronization signal to a slave wireless device (Slave), wherein the synchronization signal comprises timing information including a common time reference and a timeslot duration for interlocking Master and Slave communication timeslots so that an alternating TX and RX role pattern for the Master and for the Slave is provided); and 
performing, by the first device, unlocking communication (Figure 3 and Paragraph 0045; method 300 can be used in a variety of systems including in a remote PEPS system, a wireless car access system, or a wireless door lock system, thus unlocking communication between the master and the slave) with the second device according to the preset time interval for communications after the first device determines the preset time interval for the communications (Figures 4, 5 and Paragraphs 0048 and 0051; the master and the slave communicate according to the established timeslot duration T2). 
Motos may not specifically teach determining a preset interval after the first device establishes a connection with a second device.  In an analogous art, Ledvina determining a preset interval after the first device establishes a connection with a second device (Paragraphs 0022; first wireless protocol link between a mobile device (e.g., a phone, tablet, or a watch) and a vehicle can be used for authentication, and then used to initiate and control a second wireless protocol (e.g., UWB) for ranging and exchange of distance information. For example, the first wireless protocol can provide a low power framework to negotiate security keys, ranging intervals, and to initiate ranging over UWB).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Motos and Ledvina because it would provide a solution to solve the difficulty of the proper control of unlocking the doors (Ledvina, Paragraph 0002).

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.

Regarding claim 15, claim 15 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Motos teaches a device for unlocking communication that is applied to a first device (Figure 2; radio device 200), the device comprising:
a processor (Figure 2 and Paragraph 0038; all of Radio 200 including the processor); and
a memory that is configured to store an executable instruction (Figure 2, Paragraph 0038 and claim 12; memory including a stored communications protocol , 
wherein the processor is configured to perform the functions (Figure 2, Paragraph 0038 and claim 12; The processor 210a acts as a controller which provides the switch control signals shown coupled to S1 and S2. Processor 210a ensures that the switch control signals that arrive at S1 and S2 are precisely aligned (synchronized) with the information-carrying TX signal).

Regarding claims 2, 9 and 16, the combination of Motos and Ledvina teaches all of the limitations of claims 1, 8 and 15, as described above.  Further, Ledvina teaches wherein determining, by the first device, the preset time interval for the communications in the unlocking process further comprises: determining the preset time interval for communications in a manner of negotiation with the second device (Paragraphs 0022; first wireless protocol link between a mobile device (e.g., a phone, tablet, or a watch) and a vehicle can be used for authentication, and then used to initiate and control a second wireless protocol (e.g., UWB) for ranging and exchange of distance information. For example, the first wireless protocol can provide a low power framework to negotiate security keys, ranging intervals, and to initiate ranging over UWB).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Motos and Ledvina because it would provide a solution to solve the difficulty of the proper control of unlocking the doors (Ledvina, Paragraph 0002).

wherein the unlocking process includes multiple communications, and performing, the first device, unlocking communication with the second device according to the preset time interval for communications further comprises: performing data exchange for a single data packet (Paragraphs 0030 and 0032; the SW [synchronization word] in one particular embodiments a 32 bit word. The SW contains a known digital word for the Slave 120 as a receiver used by the Slave 120 to scan precisely for this particular bit pattern and to be able to discern this pattern in the presence of noise) according to the preset time interval for communications in a process of each of multiple communications with the second device (Figure 4 and Paragraphs 0045 and 0050; at each of the 8 information exchanges (shown as 0 to 7), it is shown 48.times.2 total bits of information are passed between the Master 110 and Slave 120).

Regarding claims 5 and 12, the combination of Motos and Ledvina teaches all of the limitations of claims 1 and 8, as described above.  Further, Ledvina teaches wherein establishing, by the first device, the connection with the second device further comprises: establishing the connection with the second device (Paragraphs 0022; first wireless protocol link between a mobile device (e.g., a phone, tablet, or a watch) and a vehicle can be used for authentication, the first wireless protocol can provide a low power framework to negotiate security keys, ranging intervals) after receiving a broadcast message carrying a preset identifier from the second device (Paragraphs 0036 and 0049; each of the UWB antennas can send a ranging response message, 

Regarding claim 19, claim 19 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Motos teaches a non-transitory computer storage medium having stored therein executable instructions that, when executed by a processor of a first device, perform the method for unlocking communication of claim 1 (Figure 2, Paragraph 0038 and claim 12; memory including a stored communications protocol algorithm coupled to said RF PLL, to said RX mixer, and to said S2, said communications protocol algorithm.  The processor 210a acts as a controller which provides the switch control signals shown coupled to S1 and S2. Processor 210a ensures that the switch control signals that arrive at S1 and S2 are precisely aligned (synchronized) with the information-carrying TX signal).

Regarding claim 20, claim 20 recites similar features as claim 8, therefore is rejected for at least the same reason as discussed above regarding claim 8.  Further, a non-transitory computer storage medium having stored therein executable instructions that, when executed by a processor of a second device, perform the method for unlocking communication of claim 8 (Figure 2, Paragraph 0038 and claim 12; memory including a stored communications protocol algorithm coupled to said RF PLL, to said RX mixer, and to said S2, said communications protocol algorithm.  The processor 210a acts as a controller which provides the switch control signals shown coupled to S1 and S2. Processor 210a ensures that the switch control signals that arrive at S1 and S2 are precisely aligned (synchronized) with the information-carrying TX signal).

Claims 4, 6, 7, 11, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Motos in view of Ledvina, as applied in the claims above, further in view of Stitt et al. (US 2019/0213145 A1), hereinafter Stitt. 

Regarding claims 4, 11 and 18, the combination of Motos and Ledvina teaches all of the limitations of claims 1, 10 and 17, as described above.  Further, Motos teaches wherein performing, by the first device, data exchange for the single data packet further comprises: sending a single data packet to the second device (Paragraphs 0030 and 0032; the SW [synchronization word] in one particular embodimentis a 32 bit word. The SW contains a known digital word for the Slave 120 as a receiver used by the Slave 120 to scan precisely for this particular bit pattern and to be able to discern this pattern in the presence of noise) according to a preset sequence of the multiple communications in the process of each of the multiple communications (Figure 4 and Paragraphs 0045 
The combination of Motos and Ledvina may not specifically teach sending an empty data packet to the second device in a process of data exchange for the single data packet when no data is required to be sent or the data required to be sent has not been prepared for present data exchange.  In an analogous art, Stitt teaches sending an empty data packet to the second device in a process of data exchange for the single data packet when no data is required to be sent or the data required to be sent has not been prepared for present data exchange (Paragraph 0088; the control algorithm 900 receives, using the CVM 14, a first message packet of a second packet pair, and the first packet of the second pair includes an empty protocol data unit (PDU) portion 146).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Motos, Ledvina and Stitt because it would prevent relay attack when unlocking devices.

Regarding claims 6 and 13, the combination of Motos and Ledvina teaches all of the limitations of claims 1 and 8, as described above.  Further, Motos teaches wherein performing, by the first device, unlocking communication with the second device according to the preset time interval for communications further comprises: sending a challenge value to the second device (Paragraph 0050; the master and slave can thus  according to the preset time interval for communications (Figures 4, 5 and Paragraphs 0048 and 0051; the master and the slave communicate according to the established timeslot duration T2), the challenge value including a random number and the preset time interval for communications (Figure 3 and Paragraph 0030; an initiating device (Master 110) periodically transmits its Synchronization Word (SW) sequence and goes into the interlocked section of the communications); receiving a response value returned by the second device which is based on the challenge value (Paragraph 0050; the master and slave can thus exchange two challenge-response per communication block); checking the response value (Figure 3 and Paragraph 0045; the Master analyzing Slave packet data received from the Slave to identify an overlap of a transmission from the Master and the Slave packet data which results in a packet error); responsive to a checking fail, determining that there is an attack (Figure 3 and Paragraph 0045; in case of a packet error, suspicious a relay attack), and cutting off the connection with the second device (Figure 3 and Paragraph 0045; suspending communications from the master to the slave to prevent a relay-attack); and responsive to a checking success (Figure 3 and Paragraph 0045; if no error), determining whether a time interval between initiation of the challenge value and reception of the response value is less than or equal to M preset time intervals for communications, where M is a preset positive integer, responsive to that the time interval between initiation of the challenge value and reception of the response value is less than or equal to the M preset time intervals for communications, allowing unlocking, and, responsive to that the time interval between initiation of the challenge value and reception of the response value is greater than the M preset time intervals for communications, determining that unlocking fails (Figure 4 and Paragraph 0048 and 0050; at each of the 8 information exchanges (shown as 0 to 7), it is shown 48.times.2 total bits of information are passed between the Master 110 and Slave 120).
The combination of Motos and Ledvina may not specifically teach the response value being generated by the second device by encrypting the challenge value with a shared key; by using the shared key.  In an analogous art, Stitt teaches the response value being generated by the second device by encrypting the challenge value with a shared key; by using the shared key (Paragraphs 0020 and 0070; the peripheral device includes a processor configured to execute second instructions stored in a second nontransitory computer-readable medium. The second instructions include generating, using the processor of the peripheral device, second MAC bytes based on the shared secret key. The second instructions also include generating, using the processor of the peripheral device, second nonce bytes.  As a specific example, the MAC generator 106 may generate the MAC bytes 111-1 based on a first portion of a shared secret key 102 and the message byte 104).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Motos, Ledvina and Stitt because it would prevent relay attack when unlocking devices.

Regarding claims 7 and 14, the combination of Motos/Ledvina/Stitt teaches all of the limitations of claims 6 and 13, as described above.  Further, Stitt teaches sending a single empty data packet to the second device after sending the challenge value, when at least one preset time interval for communications ends and whether unlocking is allowed has not been determined (Paragraph 0088; the control algorithm 900 receives, using the CVM 14, a first message packet of a second packet pair, and the first packet of the second pair includes an empty protocol data unit (PDU) portion 146).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Motos, Ledvina and Stitt because it would prevent relay attack when unlocking devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647   

/Srilakshmi K Kumar/SPE, Art Unit 2647